¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud (Justice González sat for Justice Wiggins), considered this matter at its October 30, 2018, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's "Motion to Strike Non-Conforming Declaration" is granted. The Petitioner's "Motion for Discretionary Review of Order Dismissing PRP" is denied.
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE